Citation Nr: 1145569	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-34 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for an anxiety disorder prior to June 11, 2008; and to an initial rating in excess of 30 percent for the disorder from June 11, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The Veteran served on active duty from October 1965 to September 1967.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.


REMAND

The Board's review of the record reveals that further development is warranted before the Board decides this appeal.  

The record reflects that the Veteran receives counseling on a regular basis at the Norwich Vet Center; however, no reports or records pertaining to his counseling at that facility since October 2008 are of record.  As such, the duty to assist requires further development.  38 C.F.R. § 3.159(c).   

Additionally, the Veteran's most recent VA examination was provided in January 2008, almost four years ago.  In light of VA's duty to conduct a thorough and contemporaneous medical examination, the Board finds that a new VA examination is necessary.  See 38 U.S.C.A. § 5013A(d)(West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 212 (1991).  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The AMC/RO should undertake appropriate development to obtain any outstanding records pertaining to treatment or counseling of the Veteran for psychiatric disability during the period of this claim, to include summaries or records pertaining to the Veteran's counseling at the Norwich Vet Center since October 2008.

2. Thereafter, the Veteran should be afforded a VA examination to determine the current nature and extent of his service-connected anxiety disorder.  The claims folder must be made available to and be reviewed by the examiner.  Any indicated studies should be performed.  The RO/AMC should ensure that the examiner provides all information required for rating purposes.  In addition, the examiner should provide an opinion concerning the impact of the Veteran's anxiety disorder on his ability to work, to include whether it is sufficient by itself to render him unemployable.  The rationale for all opinions expressed must also be provided. 

3. The RO/AMC should also undertake any other development it determines to be warranted.  

4. Then, the RO/AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided an appropriate supplemental statement of the case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


